Citation Nr: 0513222	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar stenosis status 
post laminectomy, L4, L5, and S1 claimed as secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran had active service from June 1944 to April 1946.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in which service connection for lumbar 
stenosis status post laminectomy, L4, L5, and S1 secondary to 
service-connected pes planus with right great toe fusion was 
denied.

The case was previously before the Board in December 2004, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
having been partially completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

When the case was previously Remanded, the veteran was to 
have been afforded a VA orthopedic examination in which the 
examiner was to review the claims file and opine inter alia 
as to whether the veteran's lumbar stenosis status post 
laminectomy, L4, L5, and S1 was aggravated by a service-
connected disease or injury.  The orthopedic specialist was 
asked to indicate in the examination report that the claims 
folder has been reviewed.  The report prepared in connection 
with the 2005 examination specifically indicates that only a 
partial review was conducted (i.e., service medical records 
reviewed - no), and, furthermore, no opinion was offered as 
to whether the back disorder was aggravated by the veteran's 
service connected disabilities.  Rather, the opinion only 
addressed causation.  According to the U.S. Court of Appeals 
for Veterans Claims (Court) decision in Stegall v. West, 11 
Vet. App. 268 (1998), a remand by the Board confers on the 
claimant, as a matter of law, a right to compliance with the 
remand instructions.  Therefore, this case must again be 
remanded in order to fully comply with its instructions of 
December 2004. 

The veteran's case has been advanced on the Board's docket 
due to age.  The Board respectfully requests that the 
development below be conducted as expeditiously as possible.

Accordingly, this case is REMANDED for the following action:   

1.  The claims file should be returned to 
the examiner who conducted the February 
2005 orthopedic examination so that she 
may conduct a complete review of the 
claims file and document that such review 
was completed.  Thereafter, the examiner 
should be requested to opine as to 
whether it is as likely as not (i.e., 50 
percent probability) that the veteran's 
lumbar stenosis status post laminectomy, 
L4, L5, and S1 was aggravated (i.e., 
worsened) by one of the veteran's 
service-connected disorders.  If the 
physician believes that another 
examination is warranted, the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  

2.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



